DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group II, claims 177 and 178, in the reply filed on February 2, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]s Applicant amended the claims in Group I to include the compound of claim 177, Applicant believes that the elected Group II includes claims 148-150 and 152-178. Applicant requests rejoinder of Group III, drawn to a method of making the compound of claim 179, upon an indication of allowability of the elected claims”. 
After carefully considering above argument, the examiner agrees to combine Groups I and II together for the examination. However, Groups II and III cannot be rejoined since “[G]roups II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, a polyelectrolyte gel in claim 178 of Group II is not required for Group III while 
compound 4 in claim 179 of Group III is not required for Group II” (see page 4 of the restriction requirement mailed on December 29, 2021). Therefore, the requirement related to Groups II and III is still deemed proper and is made FINAL. Claims 148-150 and 152-178 will be examined. 

Drawings
Some words in Figure 1A cannot be recognized. Applicant is required to submit new Figure 1A.   No new matter may be introduced in the required drawing.  The drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 148 is objected to because of the following informalities: (1) “a plurality of nucleic acids targets of interest” in step (f) should be “the nucleic acids in the biological sample” in view of the preamble; (2) “for each initiator nucleic acid probe” in step (h) should be “for each of the plurality of initiator nucleic acid probes”; (3) “in the absence of initiator nucleic acid probe” in step (h) should be “in the absence of the initiator nucleic acid probes”; (4) “corresponding initiator nucleic acid probe” in step (i) should be “the initiator nucleic acid probes”; and (5) 
“proteins” in last “wherein” phrase should be “proteins in the biological sample”. 
Claim 152 is objected to because of the following informality: “a target protein of interest” should be “a protein in the biological sample”. 
Claim 153 is objected to because of the following informality: “unhybridized initiator nucleic acid probes and fluorophore-labeled nucleotide hairpins that have not been incorporated into fluorescent amplification polymers” should be “the initiator nucleic acid probes that do not hybridize in step (g) and the fluorophore-labeled nucleotide hairpins that do not be incorporated into the fluorescent amplification polymers”. 
Claim 160 is objected to because of the following informality: “both hairpins are” should be “each hairpin of each pair of the plurality pairs of fluorophore-labeled nucleotide hairpins is”. 
Claim 162 is objected to because of the following informality: “dialyzing said sample to expand said polyelectrolyte gel” should be “said dialyzing said sample to expand said polyelectrolyte gel”. 
Claim 168 is objected to because of the following informality: the word “in” should be “on”. 
Claim 178 is objected to because of the following informality: “contacting the sample with monomers of a polyelectrolyte gel, and polymerizing the monomers to form a polyelectrolyte gel wherein the nucleic acid is conjugated thereto” should be “forming a mixture by contacting the sample with monomers of a polyelectrolyte gel, and producing a polyelectrolyte gel by polymerizing the monomers in the mixture such that the nucleic acid in the sample is conjugated to the polyelectrolyte gel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 148-176 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (a) and (b) of claim 148, does not reasonably provide enablement for detecting nucleic acids in a biological sample using the methods recited in claims 148-176.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method of detecting nucleic acids in a biological sample.
The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 148-176 encompass a method of detecting nucleic acids in a biological sample, said method comprising: (a) contacting the sample with a first gel binding moiety and a second gel binding moiety under conditions wherein the first gel binding moiety operably links to nucleic acids in the sample; (b) contacting the sample with a solution comprising monomers of a polyelectrolyte gel; (c) by free radical polymerization, polymerizing said monomers to form the polyelectrolyte gel and covalently conjugating the first gel binding moiety to the polyelectrolyte gel; (d) proteolytically digesting said sample; (e) dialyzing said sample to expand said polyelectrolyte gel; (f) providing a plurality of initiator nucleic acid probes targeting a plurality of nucleic acid targets of interest, wherein each of the plurality of initiator nucleic acid probes comprise (A) a sequence complementary to a sequence from one of the nucleic acid targets of 
    PNG
    media_image1.png
    217
    631
    media_image1.png
    Greyscale
 
Working Examples
The specification provides eight working examples (see paragraphs [0149] to [0175] of US 2020/0239946 A1, which is US publication of this instant case). However, the specification provides no working example for detecting nucleic acids in a biological sample using the methods recited in claims 148-176.

The Amount of Direction or Guidance Provided and The State of The Prior Art


Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether nucleic acids in a biological sample can be detected using the methods recited in claims 148-176.
Although the specification shows that “[A]ntibody staining, Polymerization and Expansion: Brain slices taken from the cryo-protectant solution were washed with 1×PBS and blocked with blocking buffer (5% normal donkey serum and 0.1% TritonX-100 in 1×PBS) for 2 hours at room temperature or overnight at 4°C. Slices were incubated with respective primary and secondary antibodies for 6 hours at room temperature (RT) or overnight at 4°C. Upon washing with 1×PBS after each antibody incubation, slices were washed with MOPs buffer for 30 minutes, then incubated in a solution of anchoring reagents Acryloyl-X (6((acryloyl)amino) hexanoic acid succinimidyl ester; 100µg/mL) and NucliX (FIG. 3A;100 µg/mL) in MOPs buffer for 6 hours or overnight at room temperature. Anchoring reagent solution was removed and slices were washed with 1×PBS three times. Then slices were incubated in monomer solution for the scope of claim 148 is much broader than the teachings of the specification because claim 148 does not require to remove a HCR product before adding another pair of fluorophore-labeled nucleotide hairpins if the step (h) only requires to add one pair of fluorophore-labeled nucleotide hairpins and two or more nucleic acid are detected based on performing steps (h) and (i) for two or more times or does not require to each pair of a plurality of pairs of fluorophore-labeled nucleotide hairpins is labeled with different fluorophores if the step (h) requires to add the plurality pairs of fluorophore-labeled nucleotide hairpins together. 
First, in the situation where the step (h) of claim 148 only requires to add one pair of fluorophore-labeled nucleotide hairpins, since claim 148 does not require to remove the HCR product from the gel after step (i) and does not require that another pair of fluorophore-labeled nucleotide hairpins added in step (h) after step (i) is labeled with a different fluorophore, the HCR product is still one the gel after step (i). If another pair of fluorophore-labeled nucleotide hairpins added in step (h) after step (i) is labeled with the same fluorophore of the previous pair of fluorophore-labeled nucleotide hairpins added in step (h), the HCR product produced by the previous pair of fluorophore-labeled nucleotide hairpins on the gel and the HCR product produced by the another pair of fluorophore-labeled nucleotide hairpins on the gel are labeled with the same fluorophore and cannot be differentiated from each other based on a fluorescent 
Second, in the situation where the step (h) requires to add the plurality pairs of fluorophore-labeled nucleotide hairpins together, since claim 148 does not require that each pair of a plurality pairs of fluorophore-labeled nucleotide hairpins is labeled with a different fluorophore, if each pair of the plurality pairs of fluorophore-labeled nucleotide hairpins added in step (h) together is labeled with the same fluorophore, a plurality of different HCR products produced in step (i) are labeled with the same fluorophore and cannot be differentiated from each other based on fluorescent signals from the different HCR products such that two or more different nucleic acids in the biological sample cannot be detected using the method recited in claim 148. 
Third, although claim 148 requires that optionally proteins are detected together with the nucleic acids, since claim 148 does not have method steps to detect the proteins in the biological sample, it is unpredictable how the proteins in the biological sample can be detected together with the nucleic acids using the method recited in claim 148 and how nucleic acids and proteins can be imaged together in a biological sample as recited in claim 168. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether nucleic acids in a biological sample can be detected using the methods recited in claims 148-176.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion
12.	Claim 177 is allowed over the prior art. 
13.	No claim is allowed.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
March 11, 2022